Appeal Ordered Withdrawn and Opinion issued March 31, 2000




                                             In The

                                   Court of Appeals
                        ifaftty Wx&ttxtt of Qtexaa at Dallas
                                     No. 05-99-00831-CR



                        CHARLES CARLOS GALTNDEZ, Appellant

                                               V.

                                 STATE OF TEXAS, Appellee


                           On Appeal from the 219th District Court
                                    Collin County, Texas
                             Trial Court Cause No. 219-80080-99


                               OPINION PER CURIAM
                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill
        Appellant has filed amotion to withdraw the appeal. Appellant's counsel has approved
 the motion.

        This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that
 this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).
                                              PER CURIAM
 Do Not Publish
 TEX. R. APP. P. 47